

116 S2550 IS: No Tax Subsidies for E-Cigarette and Tobacco Ads Act
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2550IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mrs. Shaheen (for herself, Mr. Blumenthal, Mr. Durbin, Mr. Reed, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to deny the deduction for advertising and promotional
			 expenses for tobacco products and electronic nicotine delivery systems.
	
 1.Short titleThis Act may be cited as the No Tax Subsidies for E-Cigarette and Tobacco Ads Act. 2.Disallowance of deduction for advertising and promotional expenses for tobacco products and electronic nicotine delivery systems (a)In generalPart IX of subchapter B of chapter 1 of subtitle A of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					280I.Disallowance of deduction for direct-to-consumer advertising of tobacco products and electronic
			 nicotine delivery
			 systems
						(a)In
 generalNo deduction shall be allowed under this chapter for expenses relating to direct-to-consumer advertising of tobacco products (including electronic nicotine delivery systems) for any taxable year.
 (b)Direct-to-Consumer advertisingFor purposes of this section, the term direct-to-consumer advertising means any dissemination, by or on behalf of a sponsor of a tobacco product (including an electronic nicotine delivery system product), of an advertisement which—
 (1)is in regard to such tobacco product (including an electronic nicotine delivery systems product), and
 (2)is primarily targeted to the general public, including through— (A)publication in journals, magazines, other periodicals, and newspapers,
 (B)broadcasting through media such as radio, television, and telephone communication systems, direct mail, and billboards, and
 (C)dissemination on the internet or through digital platforms (including social media, mobile media, web applications, digital applications, mobile applications, and electronic applications).
 (c)Tobacco productFor purposes of this section, the term tobacco product means any product described in section 201(rr) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(rr)).
 (d)Electronic nicotine delivery systemFor purposes of this section, the term electronic nicotine delivery system— (1)means any electronic device that delivers nicotine, flavor, or another substance via an aerosolized solution to the user inhaling from the device (including e-cigarettes, e-hookah, e-cigars, vape pens, advanced refillable personal vaporizers, and electronic pipes) and any component, liquid, part, or accessory of such a device, whether or not sold separately, and
 (2)does not include a product that— (A)is approved by the Food and Drug Administration for sale as a tobacco cessation product or for another therapeutic purpose, and
 (B)is marketed and sold solely for a purpose described in subparagraph (A).. (b)Conforming amendmentThe table of sections for such part IX of the Internal Revenue Code of 1986 is amended by adding after the item relating to section 280H the following new item:
				Sec. 280I. Disallowance of deduction for direct-to-consumer advertising of tobacco products and
			 electronic nicotine delivery systems..
			(c)Effective
 dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act, in taxable years ending after such date.